Citation Nr: 0727835	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  02-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to November 1954.  This matter is before the Board of 
Veterans' Appeals (Board) from a July 2001 decision of the 
Winston- Salem Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2002, a hearing was held before a 
Decision Review Officer at the RO.  In August 2003, a Travel 
Board hearing was held before the undersigned.  Transcripts 
of these hearings are of record.

In October 2005, the Board denied the veteran's claim for 
psychiatric disability, characterized as generalized anxiety 
disorder.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2006, the Court issued a decision that remanded the 
veteran's claim to the Board, pursuant to the VA Secretary's 
March 2006 motion, for readjudication and the issuance of a 
new decision.  In October 2006, the Board remanded the case 
to the RO for still further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In an October 2005 decision, the Board found that service 
connection was not warranted for a psychiatric disability, 
characterized as generalized anxiety disorder.  The veteran 
appealed this decision.  The March 2006 VA Secretary's motion 
essentially found that the Board limited its discussion to 
anxiety disorder, and failed to consider whether the veteran 
was entitled to service connection for major depression. 

The evidence of record includes a July 2003 medical report 
from a former VA psychologist (who had treated the veteran at 
a VA medical center as recently as August 2002, but had since 
entered private practice) who noted that the veteran has a 
long-standing history of depression, anxiety, and panic 
attacks dating back to the 1950s.  Currently, the diagnosis 
was chronic major depression, and the psychologist reported 
that "[i]n my medical opinion it is as likely as not that the 
. . . diagnosed conditions were related to the [veteran's] 
military service."  In a June 2004 treatment summary, the 
same psychologist again noted that the veteran has a history 
of depression, anxiety, and panic attacks "dating back to the 
1960's."  The current diagnosis was chronic major depression.  
In a November 2004 letter, the psychologist again reported 
that he was treating the veteran on an outpatient basis, and 
had done so for a number of years.  He reported that he 
initially treated the veteran as a staff psychologist at a VA 
medical facility "where I had access to [the veteran's] VA 
medical records."  The psychologist noted that the veteran 
continued to require treatment for chronic and severe major 
depression, and the psychologist expressly opined, "[I]t is 
clear that [the veteran's] psychiatric disorder is related to 
his military service and was exacerbated by his time in the 
military."  

The October 2006 Remand noted that while the veteran's 
psychologist stated that he used to work in a VA facility 
where he had access to the veteran's VA treatment records, 
there is no indication that his opinions were rendered 
following a review of all pertinent records, to include 
service records.  More recently, in a December 2006 letter, 
the psychologist reported that he has had access to and has 
reviewed both the veteran's VA outpatient treatment records 
"and his C-file."  He opined that the veteran's major 
depression, chronic and severe, with chronic anxiety and 
panic symptoms, "is related to his military service and was 
exacerbated beyond normal progression by his time in the 
military."  However, although the veteran's psychologist now 
reports that he reviewed the veteran's claims file, he did 
not include any specific discussion of these records.  Most 
notably, he did not discuss the fact that the veteran's 
service medical records do not contain any mention of 
"depression."  Furthermore, he provided no reasons or bases 
for his opinion.

The October 2006 Remand directed the RO to arrange for the 
veteran to undergo an examination by a psychiatrist to 
determine the presence and likely etiology of any current 
major depression.  If depression was diagnosed, the examiner 
was to provide an opinion, based upon review of the veteran's 
pertinent medical history and with consideration of sound 
medical principles, as to whether it is at least as likely as 
not (a 50% or better probability) that such disability was 
incurred or aggravated during the veteran's military service.  
The examiner was to explain the rationale for all opinions 
expressed and reconcile all opinions (and specifically any 
opinion that the veteran does not have a current diagnosis of 
depression and/or that such disability was not incurred or 
aggravated in service) with those provided by the veteran's 
private psychologist in July 2003 and November 2004.

In February 2007, a VA psychiatrist, in pertinent part, 
opined that the veteran did not meet the diagnostic criteria 
for major depression, but instead diagnosed depressive 
disorder, NOS.  He stated that the veteran's depressive 
disorder "is secondary to his present life circumstances, 
that is, bedridden and facing the unpleasant probability of a 
debilitating ultimately fatal medical condition."  However, 
the VA psychiatrist did not offer any reasons or bases for 
this opinion, nor did he specifically comment on the opinions 
provided by the veteran's private psychologist in July 2003 
and November 2004, as directed in the Remand.  Therefore, 
another VA opinion must be obtained.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.

Consequently, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the presence and likely 
etiology of any current depression.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

If depression is diagnosed, the examiner 
should provide an opinion, based upon 
review of the veteran's pertinent medical 
history and with consideration of sound 
medical principles, as to whether it is 
at least as likely as not (a 50% or 
better probability) that such depression 
was incurred or aggravated during the 
veteran's military service. 

The examiner should explain the rationale 
for all opinions expressed and must 
reconcile all opinions (and specifically 
any opinion that the veteran does not 
have a current diagnosis of depression 
and/or that such disability was not 
incurred or aggravated in service) with 
those provided by the veteran's private 
psychologist in July 2003, November 2004 
and December 2006.

2.  The RO should then readjudicate the 
claim seeking service connection for a 
psychiatric disability.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and the veteran must have 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



